
	
		III
		112th CONGRESS
		2d Session
		S. RES. 363
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Moran (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pittsburg State
		  University Gorillas football team for winning the 2011 NCAA Division II
		  Football Championship.
	
	
		Whereas the Pittsburg State University Gorillas football
			 team defeated the Wayne State University Warriors by a score of 35 to 21 to win
			 the 2011 NCAA Division II Football Championship in Florence, Alabama on
			 December 17, 2011;
		Whereas Pittsburg State University has more all-time wins
			 than any other NCAA Division II football program and this championship victory,
			 the 4th in the history of the university, continues a long tradition of
			 success;
		Whereas the Pittsburg State University coaching staff, led
			 by second-year Head Coach Tim Beck, the 2011 Liberty Mutual Coach of the Year
			 Award winner for Division II, guided the Gorillas to a final regular season
			 record of 13 wins and 1 loss;
		Whereas the Gorillas benefitted from strong leadership in
			 the championship game, including senior quarterback and Pittsburg, Kansas
			 native Zac Dickey, who passed for 190 yards and rushed for 68 yards; and
		Whereas the students, staff, alumni, and friends of
			 Pittsburg State University, along with the city of Pittsburg, Kansas, deserve
			 much credit for supporting the Gorillas football team: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 Pittsburg State University Gorillas football team for winning the 2011 NCAA
			 Division II Football Championship; and
			(2)recognizes the
			 achievements of all the players, coaches, and support staff of the Pittsburg
			 State University Gorillas football team.
			
